CULPEPPER, Judge.
For the reasons set forth in Richard v. Landreneau Enterprises, et al., La.App., 167 So.2d 827, in which a separate. opinion is rendered by us this date, the judgment appealed herein is reversed and set aside. It is now ordered, adjudged and decreed that there be judgment herein in favor of the defendant, United States Fidelity & Guaranty Company, and against the plaintiff, rejecting his demands at his costs. All costs of this appeal are assessed against the plaintiff.
Reversed and rendered.